Citation Nr: 0832934	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right distal ulna fracture.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
anxiety disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee condition.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for rectal carcinoma, 
status post resection with anastomotic leak (claimed as 
malignant growths of the digestive system).

7.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1974 and May 1975 to April 1977, with additional active 
service from June 1966 to March 1968 indicated in the 
veteran's personnel file. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issues of entitlement to service connection for an 
anxiety disorder and whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for an anxiety disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The November 1996 rating decision, which denied the claim 
of entitlement to service connection for a right knee 
condition, is final.

2.  The evidence received since the November 1996 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for dermatitis and does not raise a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran did not serve in Korea from April 1968 to 
July 1969 and did not serve in the Republic of Vietnam. 

4.  The preponderance of the evidence reflects the veteran's 
diabetes is not related to his active military service and 
did not develop within one year of military service.

5.  The preponderance of the evidence reflects the veteran's 
left knee condition is not related to his active military 
service and did not develop within one year of military 
service.

6.  The preponderance of the evidence reflects the veteran's 
colorectal cancer is not related to his active military 
service and did not develop within one year of military 
service.

7.  The veteran's bilateral vision loss (myopia) is not a 
disease or injury for which VA compensation benefits may be 
awarded as refractive errors of the eyes are congenital or 
developmental defects. 
 
8.  There is no evidence showing that the veteran's bilateral 
myopia had a disability superimposed during service. 
 
9.  The preponderance of the evidence reflects that the 
veteran's glaucoma is not related to his active military 
service.




CONCLUSIONS OF LAW

1.  The evidence received since the final November 1996 
rating decision, which denied the claim of entitlement to 
service connection for a right knee condition, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Diabetes mellitus type II was not incurred or aggravated 
in active service, and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007). 
 
3.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

4.  Colorectal cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  A bilateral eye condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in November 
2006.

Additionally, in a May 2007 letter the RO provided notice to 
the veteran regarding the basis for the prior denial of his 
claim for service connection for a right knee disorder.  The 
letter further advised him of what information and evidence 
is needed to reopen his previously denied claim and to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records, documents received from the Social 
Security Administration and examination reports.  Moreover, 
in an August 2006 correspondence, the veteran indicated that 
he had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Analysis

New and Material Evidence - Right knee condition

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the United States Court of Appeals for the 
Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The RO originally denied service connection for a right knee 
condition in a November 1996 rating decision.  The veteran 
was notified of the decision that same month.  He did not 
appeal.  Thus, the November 1996 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the November 1996 
decision included service medical records and a VA 
examination report.  In this regard, service medical records 
indicate no treatment for a right knee condition.  In the 
October 1996 VA examination, the examiner noted that the 
veteran suffered with pain and stiffness in his right knee.  
He was diagnosed with mild degenerative joint disease of the 
right knee by x-ray evidence.  

The pertinent medical evidence added to the record since the 
November 1996 rating decision consists of an April 2002 
orthopedic consult which indicates the veteran has a right 
knee strain (although the Board notes that the subjective 
indications and physical examination indicate problems with 
the left knee).  

As to the veteran's own lay evidence, the Board notes that he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

After review, the Board finds that, while some new evidence 
has been received, such is not material.  In this regard, the 
evidence does not tend to show that the veteran's right knee 
condition is related to service.  No medical opinion has been 
provided which links the veteran's right knee disability with 
any event in service.
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for a right knee condition is not 
reopened.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Diabetes

Service connection for diabetes mellitus may be granted if 
manifest within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 
 
Under the provisions of 38 C.F.R. § 3.309(e) (2007), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes.  38 C.F.R. § 
3.307(a)(6). 
 
Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the 'Vietnam Era').   

In regard to exposure to Agent Orange in Korea, the United 
States Department of Defense has confirmed that Agent Orange 
was used from April 1968 through July 1969 along the 
Demilitarized Zone (DMZ) in the Korean Peninsula.  The 
Veterans Benefits Administration (VBA) provided guidance in 
May 2003 concerning claims for diseases based on exposure to 
herbicide agents used in Korea during the Vietnam era.  VBA 
advised that information obtained through the Department of 
Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.
 
Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

At the outset, the Board notes that the veteran's service 
personnel records reveal he was in Korea from October 1966 to 
November 1967.  Additionally, the Board notes that there is 
no indication of Vietnam service, even though the veteran 
claimed in a December 2003 Mental Status Examination, 
administered for the purpose of receiving Social Security 
benefits that he had served six months in Vietnam.  Thus, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 
 
The Board additionally notes that there is no indication of 
treatment for or complaints of diabetes in the veteran's 
service treatment records.

An October 2004 VA treatment record indicates that the 
veteran was diagnosed with Type II Diabetes Mellitus.  The 
veteran was referred to a diabetic class for management of 
his disease at that time.  

To date, the RO has not afforded the veteran a VA examination 
for the purposes of an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

To sum up, there is no objective evidence which relates the 
veteran's currently diagnosed Type II Diabetes Mellitus to 
his periods of active service; thus the claim for service 
connection must be denied.  The Board acknowledges the 
veteran's contentions that his claimed diabetes is related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, supra.

Left Knee Condition

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007). 

At the outset, the Board notes that the veteran's service 
treatment records are silent for any complaint of pain or 
injury to the veteran's left knee.

In an August 2003 VA treatment record the veteran was 
diagnosed with degenerative joint disease of the left knee.  

Again, absent any evidence of a disorder of in-service 
etiology, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's claimed disorder is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, supra.

In summary, there is no evidence of the veteran having 
arthritis of the left knee within the year following 
discharge from service or during active service, and the 
preponderance of the competent evidence is against a finding 
that his current left knee arthritis is related to service as 
there is no indication of such in the claims file.  Thus, the 
claim for service connection is denied.  The Board 
acknowledges the veteran's contentions that his claimed left 
knee condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, supra.

Rectal Carcinoma

Malignant tumors will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

The Board notes at the outset that there is no indication of 
treatment for or complaint of colorectal cancer in the 
veteran's active service treatment records.  
 
The veteran's VA treatment records indicate that he was 
operated on for removal of adenocarcinoma of the rectum 
during March 1992.

Again, absent any evidence of a disorder of in-service 
etiology, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's claimed disorder is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, supra.

In summary, there is no evidence of the veteran having a 
malignant tumor of the colon or rectum within the year 
following discharge from service or during active service, 
and the preponderance of the competent evidence is against a 
finding that his colorectal cancer is related to service as 
there is no indication of such in the claims file.  Thus, the 
claim for service connection is denied.  The Board 
acknowledges the veteran's contentions that his claimed 
colorectal cancer is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, supra.

Bilateral Eye Condition

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.  

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary 1094 (28th ed. 1994).  Presbyopia, more commonly 
known as farsightedness, is defined as impairment of vision 
due to advancing years or old age.  Id. at 1349.  Myopia and 
presbyopia are refractive orders of the eyes that are not 
generally eligible for disability compensation.  See 38 
C.F.R. § 3.303(c).  

The Board notes that the veteran's service induction record 
dated August 1965 indicates the veteran's vision was 20/40 in 
the right eye and 20/50 in the left eye.  The veteran's 
report of medical history, also dated August 1965, indicates 
in the physician's summary that he had a visual defect.  The 
veteran was given a vision test during June 1966 which 
indicates he had 20/50 in the right eye and 20/60 in the left 
eye.  The veteran was diagnosed with myopia at that time.  An 
additional examination dated April 1974 indicates that the 
veteran's vision was 20/70 bilaterally.  

Concerning additional visual defects, the Board notes that 
the veteran has been diagnosed with glaucoma, indicated in a 
November 1995 medical treatment note.  Under family history, 
the examiner indicates that the veteran's father has 
glaucoma, suggesting a familial link. 
 
The veteran has contended that service connection should be 
granted for his eye problems which include myopia and 
glaucoma.  Although the evidence shows that the veteran 
currently has visual disorders, no competent medical evidence 
has been submitted to show that these disabilities are 
related to service or any incident thereof.  Additionally, 
the service treatment records are entirely negative for any 
complaints of, or treatment for, an eye disorder, and merely 
diagnosed myopia.  Also there is no indication of a 
superimposed condition during active service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's myopia to glaucoma to service or any incident of 
service has been presented. 

Again, absent any evidence of a disorder of in-service 
etiology, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's claimed disorder is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, supra.

The Board acknowledges the veteran's contentions that his 
claimed bilateral eye condition is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, supra.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a right 
knee condition, the appeal is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for rectal carcinoma, 
status post resection with anastomotic leak (claimed as 
malignant growths of the digestive system) is denied.

Entitlement to service connection for a bilateral eye 
condition is denied.


REMAND

The Board observes that additional development is necessary 
for the issues of an increased rating for residuals of a 
fractured ulna and whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for an anxiety disorder.

Concerning the increased rating claim, the Board notes that 
the veteran's VA examination report is incomplete, as ranges 
of motion of the elbow are not indicated.  Thus, the veteran 
must be afforded another VA examination in order to assess 
the residuals of a fractured ulna.

Ongoing medical records from the Salem, Virginia VA Medical 
Center (VAMC) should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  For an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

In the present appeal, the veteran was not provided with 
notice consistent with the United States Court of Appeals For 
Veterans Claims's (Court's) declaration in Vazquez.  Thus, 
corrective notice should be provided on remand.

Concerning the veteran's claim for anxiety, the Board notes 
that he was afforded a Mental Status Examination during 
December 2003 for Social Security disability purposes. The 
diagnosis was post traumatic stress disorder (PTSD) in 
partial remission.  A Deferred Rating Decision dated July 
2006 shows that as a result of the examination report 
received from Social Security, the RO initiated a service 
connection claim for PTSD.  The Board notes that a finding of 
entitlement to service connection for PTSD could render moot 
the service connection claim for an anxiety disorder 
currently on appeal. 
 
The Court has stated that where a decision on one issue would 
have a 'significant impact' upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The service connection claim for 
PTSD currently being developed must be considered first by 
the AOJ because it could affect the outcome of the issue 
currently on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that notifies the 
veteran that, to substantiate a claim, he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  The 
provisions of the pertinent Diagnostic 
Codes (e.g., 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5213) should be provided.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Salem 
VAMC dated since November 2006.

3.  The veteran should be scheduled for an 
appropriate VA examination for the purpose 
of evaluating the current severity of his 
service-connected residuals of a fracture 
of the right distal ulna.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All clinical 
and special test findings should be 
clearly reported.  Range of motion should 
be reported along with the point (if any, 
in degrees) where motion is limited by 
pain.  

If there is any evidence of such findings 
as cubitus varus or cubitus valgus 
deformity, ankylosis, an ununited fracture 
of the head of the radius, or malunion or 
nonunion of the radius or ulna, the 
examiner should so state and provide 
commentary as to the degree of severity of 
such findings.  The examiner should also 
specify the presence and degree of any 
painful motion, functional loss due to 
pain, weakness, excess fatigability, and 
additional disability on flare-ups.  
Alternatively, if no such findings are 
made, the examiner may concisely note the 
absence of additional symptoms beyond 
those described in the typewritten 
examination report.  

4.  The AOJ should determine whether 
service connection for PTSD is warranted.  
Thereafter, the veteran should be provided 
with written notice of the determination 
and his right of appeal.  This issue 
should be returned to the Board only if an 
appeal is timely filed and perfected.

5.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 
 


 Department of Veterans Affairs


